Case 1:19-cv-02039-PGG Document5 Filed 03/07/19 Page 1 of 1

CARLET, GARRISON, KLEIN & ZARETSKY, L.L.P.
ATTORNEYS AT LAW
623 FIFTH AVENUE, 24'" FLOOR
NEW YORK, NEW YORK 10022

(212) 869-2147
Frank A. Carlet*

Norman I. Klein** New Jersey Office:

Michael J. Zaretsky** March 7. 2019 1135 Clifton Avenue, Suite 104
NJ. & NY. BAR Clifton, NJ 07013

"NJ. & D.C. BAR

Tele: (973) 777-6200
Fax: (973) 777-0412

Via First Class Mail

Bart J. Tarulli

2 Bay Club Drive

Apt. 9R

Bayside, New York 11360

Re: — Tarulli v. Ameriprise Financial Services, Inc.
Docket No. 1:19-cv-02039 (PGG)

Dear Mr. Tarulli:

As I believe you are now aware, the undersigned represents the defendant Ameriprise Financial
Services, Inc., in the above-referenced case. Pursuant to the direction of the Honorable Paul G.
Gardephe, the District Judge to whom this case has been assigned, enclosed herewith is a copy of
a Notice of Pretrial Conference that I received today, along with a copy of the Judge's Individual
Rules of Practice.

You will note that the enclosed Notice contains several requirements, including that seven days
before the date of the Pretrial Conference of June 27, 2019, we submit a joint letter informing the
court of certain items. Accordingly, as we get closer to that date, I will be in contact with you to

discuss these matters.

Please contact the undersigned if you have any questions regarding this case.

Very truly yours.

MJZ/im
encls.
cc: Honorable Paul G. Gardephe, Via ECF and U.S. Mail (w/o encls.)

 
